Citation Nr: 0408584	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post spina 
bifida occults with urinary retention.  

2.  Entitlement to service connection for cardiac arrhythmia.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1982 to February 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, service 
connection was denied for status post operative spina bifida 
occulta with residual urinary retention and for cardiac 
arrhythmia.  Entitlement to a TDIU was also denied.  The RO 
confirmed and continued these denials in March 2003.  

In a March 2003 statement, the veteran expressed disagreement 
with the RO's denial of service connection for hearing loss 
in a previous rating decision.  The issue was denied in 
ratings decisions in August 2000 and in July 2001.  As the 
veteran's statement may be construed as again raising this 
issue, and as the issue has not been properly developed or 
certified for appellate consideration, it is referred to the 
RO for such further action as is deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's back disorder, now diagnosed as status post 
spina bifida occulta with urinary retention, clearly and 
unmistakably existed prior to the veteran's entry into active 
service.  

2.  The veteran's preexisting spina bifida occulta did not 
undergo a permanent increase in severity during service.  

3.  The veteran's cardiac arrhythmia clearly and unmistakably 
existed prior to the veteran's entry into active service.  

4.  The veteran's preexisting spina bifida occulta did not 
undergo a permanent increase in severity during service.  

5.  The veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Spina bifida occulta preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5102, 5103, 
5103A, 5106, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2003).  

2.  Cardiac arrhythmia preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5102, 5103, 
5103A, 5106, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2003).  

3.  The claim of entitlement to a TDIU is legally 
insufficient.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.304, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, the AOJ, in an October 2001 letter, did provide the 
veteran with VCAA notice prior to the initial decision.  
However, the October 2001 letter did not contain the fourth 
element set forth in Pelegrini.  Although the VCAA letter 
provided to the veteran does not contain the fourth element, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
Subsequent to the pre-AOJ adjudication letter in October 
2001, the February 2002 rating decision and May 2002 
statement of the case (SOC) and March 2003 supplemental 
statement of the case (SSOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The SOC and the 
SSOC included the pertinent law and regulations pursuant to 
VCAA.  The pre-AOJ adjudication letter in October 2001 and 
the May 2002 SOC and May 2003 SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Aggravation of Preexisting Disability

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a); see also Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Crowe v. Brown, 7 Vet. App. 238, 247 (1994).

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service. See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Davis (John 
F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 
1 Vet. App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (CAFC) has 
held that section 3.306(b)(2) provides only a rebuttable 
presumption of aggravation, and does not irrebuttably 
establish service connection, or even aggravation, for non-
combat veterans.  See Jenson v. Brown, 19 F.3d 1413, 1416-
1417 (Fed. Cir. 1994).

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war, however, will establish aggravation of a disability.  38 
C.F.R. § 3.306(b)(2).

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in condition."  
Jenson, 19 F.3d at 1416; Davis (John F.), 276 F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1132.  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to those defects, infirmities, or disorders noted 
at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  This presumption 
exists only when there has been an induction examination in 
which the later-complained-of disability was not detected.  
The term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2003).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2003).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2003).

Background

A review of the service medical records (SMRs) reflects that 
the veteran was noted to have a spina bifida scar on his 
lower back upon examination in November 1983.  The veteran 
also reported a medical history that included palpitations or 
a pounding heart.  The examiner noted vaso-vagol tachycardia.  
These records are otherwise silent for complaint or treatment 
of these conditions.  

Postservice records include a copy of the State of California 
Employment Development Department Claim for Disability 
Insurance Benefits which was dated in March 2001 and added to 
the record in August of that year.  The veteran indicated 
that he had had an enlarged heart and had undergone heart 
surgery in 1994.  He also indicated that he had bladder and 
bowel dysfunction and had undergone spinal surgery in 
September 2000.  The veteran indicated that he had last 
worked in March 2001 in retail sales at Sears on a part-time 
basis.  He said that he was unable to work because of 
problems with his left leg, described as numbness with 
walking, standing, or sitting.  He reported that he was 
unable to work, sit, stand, climb, bend, kneel, lift, carry, 
or concentrate.  

When he filed a claim for a TDIU in August 2001, the veteran 
reported that he last worked in March 2001 at Sears.  He lost 
14 hours from work in the month of August due to illness.  He 
reported one year of college education.  

Postservice medical records include VA treatment records 
dated in 2000 and 2001.  The documents reflect that the 
veteran was hospitalized in September 2000 and that an 
untethering of the spinal cord was performed.  It was noted 
that he had a history or urinary retention and difficulty 
with bowel control since February 2000.  Poor motor control 
of the legs was also noted.  There was a 2-centimeter dimple 
in the sacrum midline since birth.  Magnetic resonance 
imaging (MRI) found that the conus medullaris extended far 
too inferiorly, which was consistent with a tethered cord.  A 
March 2001 treatment confirmed that the veteran had urinary 
retention secondary to spina bifida.  

This hospital report also notes that the veteran had a 
history or cardiac arrhythmia, status post radio oblation, 
which was resolved.  The heart was noted to be regular in 
rate and rhythm.  During his postoperative recovery the 
veteran developed a fever and had an episode of tachycardia.  

Upon VA consultative neurological examination in November 
2001, it was noted that the examining physician reviewed the 
claims file.  The veteran gave a medical history that 
included a history of spina bifida occulta, including the 
untethering procedure performed in 2000.  During the 
examination, his motor examination was normal except for some 
deficits of the left lower extremity.  Sensation was intact 
except for reduction to pinprick along the inner aspect of 
the left foot.  Reflexes were slightly diminished 
bilaterally.  Coordination was good bilaterally.  The veteran 
brought a single pong cane to the examination which was not 
required for ambulation.  The veteran was able to stand and 
ambulate independently.  A diagnosis of urinary retention due 
to tethered spinal cord was provided.  The examiner 
chronologically summarized the history of the veteran's 
condition.  It was concluded that the veteran's spina bifida 
occulta was not aggravated by military service.  She noted 
that the onset of symptoms post-date military service by 
several years.  She found no aggravation by military 
involvement.  

Upon VA consultative examination for a heart condition in 
December 2001, it was noted by the examiner that he had 
reviewed the claims file.  The veteran gave a medical history 
of his cardiac arrhythmia since age 12.  He reported 
experiencing sudden onset of very rapid heartbeat, weakness, 
light headedness, and shortness of breath.  The veteran 
reported that he complained of these symptoms during service 
and was told to work through it.  He said that an 
electrophysiology study and ablation were performed in 1994.  
Currently, he experienced very few symptoms suggesting 
tachycardia.  He had very infrequent episodes of tachycardias 
which occurred approximately once a month.  

Examination results were generally normal.  The examiner 
opined that the veteran's heart size was not enlarged on 
either of the two X-ray views.  Treadmill test found no 
arrhythmia and no abnormal ST or T waves segment changes.  
The treadmill test was conducted for 6 minutes 38 seconds 
before the veteran had to stop due to left leg difficulties.  
No ischemia was found.  The examiner opined that the 
veteran's arrhythmia was not aggravated by his time in 
military service.  The doctor cited the history as provided 
by the veteran, a review of his medical records, and this 
examination in support of his opinion.  It was noted that the 
veteran's arrhythmia was caused by a congenital pathway 
abnormality which was ablated after release from active duty.  

Analysis

Service Connection

The veteran seeks service connection for status post spina 
bifida occulta with urinary retention and for cardiac 
arrhythmia on the basis that these conditions preexisted 
active service and were aggravated by that service.  

After a full review of the record, the Board concludes that 
service connection for these disabilities is not warranted.  
As noted above, the SMRs reflect that spina bifida and 
cardiac arrhythmia were both noted upon inservice examination 
in 1983.  It was determined that both of these conditions 
preexisted service.  (The veteran has not alleged otherwise).  

Postservice VA treatment records reflect that the veteran 
underwent heart surgery in 1994 and an untethering of the 
spinal cord in 2000.  Urinary retention secondary to the 
spina bifida was noted.  VA consult examinations were 
conducted in late 2001.  As reflected above, it was 
determined by the examiners that the veteran's spina bifida 
and cardiac arrhythmia preexisted service and were not 
aggravated therein.  These opinions were based on review of 
the claims file and examination of the veteran by both 
physicians.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's spina bifida and cardiac arrhythmia 
preexisted service and the statutory presumption of soundness 
has therefore been rebutted.  

The Board must now address whether service connection may be 
granted on the basis that the veteran's preexisting spina 
bifida and cardiac arrhythmia were aggravated during service.  
The Court held that the presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The evidence includes the VA 
consultants' opinions that these conditions were not 
aggravated by the veteran's military service.  

While the veteran is competent as a layperson to report that 
on which he has personal knowledge, (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994)), he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
opinions of record.

The Board finds the VA examiners' opinions probative and 
convincing as to the issues at hand.  It is noted that both 
physicians based their opinions on a review of the veteran's 
claims file, to include all treatment record available since 
discharge from service. and upon contemporaneous exams.  
Moreover, there is no medical opinion of record in support of 
the veteran's contentions.  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for status post spina 
bifida with urinary retention and for cardiac arrhythmia.  
The evidence is simply not convincing that these preexisting 
conditions underwent an increase in severity beyond natural 
progression during his active duty.  Accordingly, the claims 
are denied.

TDIU

The veteran has claimed entitlement to a TDIU for 
compensation purposes.

As pointed earlier, total disability ratings for compensation 
purposes based on individual unemployability may be assigned 
where the combined schedular rating for the veteran's 
service-connected disabilities is less than 100 percent when 
it is found that such disabilities are sufficient to render 
the veteran unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service- 
connected disabilities.  Pursuant to 38 C.F.R. § 4.16(b), it 
is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled for compensation purposes.

The record in this case shows that the appellant has not been 
granted service connection for any disability.  As a matter 
of law, therefore, unemployability for compensation purposes 
cannot be shown on this appeal.  See 38 C.F.R. § 3.341.  The 
claim is legally insufficient.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the United States Court of Appeals for 
Veterans Claims (CAVC) held that in cases in which the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Therefore, the veteran's claim 
of entitlement to a TDIU for compensation purposes will be 
denied.  Sabonis, 6 Vet. App. at 429.


ORDER

Entitlement to service connection for status post spina 
bifida occults with urinary retention is denied.  

Entitlement to service connection for cardiac arrhythmia is 
denied.  

Entitlement to a TDIU is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



